EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Moon on March 24, 2022.
 	The application has been amended as follows:  	
	AMENDMENTS TO THE CLAIMS:
	This listing of claims will replace all prior versions, and listings, of claims in the application.

1.	(Previously Presented)	A method comprising:
receiving, by a wireless device from a base station, one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a first plurality of reference signals; 
a second plurality of reference signals;
one or more random access preambles; and
a beam failure recovery type indicator;	
detecting, based on at least one of the first plurality of reference signals, at least one beam failure;
after the detecting the at least one beam failure, selecting, based on the beam failure recovery type indicator and a quality of the second plurality of reference signals, a preamble of the one or more random access preambles; and
transmitting the selected preamble.

2.	(Previously Presented)	The method of claim 1, wherein the first plurality of reference signals comprises at least one of:
synchronization signal blocks;
demodulation reference signals of a physical broadcast channel; or
channel state information reference signals.


synchronization signal blocks;
demodulation reference signals of a physical broadcast channel; or
channel state information reference signals.

4.	(Original)	The method of claim 1, wherein the transmitting the selected preamble comprises transmitting, based on the beam failure recovery type indicator indicating a beam failure recovery type other than a first beam failure recovery type, an indication of a candidate beam.

5.	(Original)	The method of claim 1, wherein the selecting is further based on whether the wireless device detects at least one candidate reference signal of the second plurality of reference signals. 

6.	(Previously Presented)	The method of claim 1, wherein the detecting the at least one beam failure comprises:
determining that a quality of at least one reference signal of the first plurality of reference signals is below a threshold.

7.	(Currently Amended)	The method of claim 1, further comprising: 
before the selecting the preamble, determining that a quality of at least one reference signal of the second plurality of reference signals is above a threshold.

8-13.	(Canceled)	

14.	(Previously Presented)	A method comprising:
determining, by a base station, a beam failure recovery type for a wireless device;
transmitting, by the base station to the wireless device, one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a first plurality of reference signals; 

one or more random access preambles; and
a beam failure recovery type indicator; and
receiving, from the wireless device, a preamble, wherein the preamble is based on:
the beam failure recovery type indicator; and
a quality of the second plurality of reference signals.

15.	(Previously Presented)	The method of claim 14, wherein the first plurality of reference signals comprises at least one of:
synchronization signal blocks;
demodulation reference signals of a physical broadcast channel; or
channel state information reference signals.

16.	(Previously Presented)	The method of claim 14, wherein the second plurality of reference signals comprises at least one of:
synchronization signal blocks;
demodulation reference signals of a physical broadcast channel; or
channel state information reference signals.

17.	(Previously Presented)	The method of claim 14, wherein the receiving the preamble comprises receiving an indication of a candidate beam.

18.	(Previously Presented)	The method of claim 14, further comprising determining, based on the receiving the preamble, whether the wireless device received the beam failure recovery type indicator.

19.	(Previously Presented)	The method of claim 14, further comprising: 
determining, based on the preamble, at least one beam failure associated with the wireless device; and
determining that a quality of at least one reference signal of the first plurality of reference signals is below a threshold.

20.	(Currently Amended)	The method of claim 14, further comprising: 
after the receiving the preamble, determining that a quality of at least one reference signal of the second plurality of reference signals is above a threshold.

21.	(Previously Presented)	A method comprising:
receiving, by a wireless device from a base station, one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a plurality of reference signals; and
a beam failure recovery type indicator;
detecting, based on at least one of the plurality of reference signals, at least one beam failure;
determining, based on the beam failure recovery type indicator, a type of a beam failure recovery request for the at least one beam failure; and
transmitting, via a random access channel resource selected based on the type of the beam failure recovery request, a preamble associated with the beam failure recovery request.

22.	(Previously Presented)	 The method of claim 21, further comprising: 
selecting, based on the type of the beam failure recovery request, the random access channel resource from:
a first available random access channel resource; or
a second random access channel resource different from the first available random access channel resource.

23.	(Previously Presented)	 The method of claim 21, wherein: 
the plurality of parameters indicates one or more random access preambles; and
the plurality of reference signals comprises:
a first plurality of reference signals; and
a second plurality of reference signals.

24.	(Previously Presented)	 The method of claim 23, further comprising: 

wherein the detecting the at least one beam failure is based on at least one of the first plurality of reference signals.

25.	(Previously Presented)	 The method of claim 21, further comprising: 
after detecting the at least one beam failure, selecting, based on the beam failure recovery type indicator indicating a first beam failure recovery type, a first random access channel resource associated with a first reference signal,
wherein the detecting the at least one beam failure is based on the first reference signal.

26.	(Previously Presented)	 The method of claim 21, further comprising: 
after detecting the at least one beam failure, selecting, based on the beam failure recovery type indicator indicating a second beam failure recovery type, a first random access channel resource associated with a first reference signal,
wherein the detecting the at least one beam failure is based on a second reference signal associated with a second random access channel resource different from the first random access channel resource.

27.	(Previously Presented)	A method comprising:
transmitting, by a base station to a wireless device, one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a plurality of reference signals; and
a beam failure recovery type indicator;
receiving, via a random access channel resource selected based on a type of a beam failure recovery request, a preamble associated with the beam failure recovery request, wherein the type of the beam failure recovery request is based on the beam failure recovery type indicator; and
transmitting, to the wireless device and after receiving the preamble, a response for beam failure recovery.

28.	(Previously Presented)	 The method of claim 27, wherein: 

the plurality of reference signals comprises:
a first plurality of reference signals; and
a second plurality of reference signals.

29.	(Previously Presented)	 The method of claim 28, wherein the preamble is associated with at least one of the second plurality of reference signals, and
wherein at least one beam failure is associated with at least one of the first plurality of reference signals.

30.	(Previously Presented)	 The method of claim 27, wherein:
the beam failure recovery type indicator indicates a first beam failure recovery type;
the receiving the preamble comprises receiving the preamble via a first random access channel resource associated with a first reference signal; and
at least one beam failure is associated with the first reference signal.

31.	(Previously Presented)	 The method of claim 27, wherein: 
the beam failure recovery type indicator indicates a second beam failure recovery type;
the receiving the preamble comprises receiving the preamble via a first random access channel resource associated with a first reference signal; and
at least one beam failure is associated with a second reference signal associated with a second random access channel resource different from the first random access channel resource.

32.	(Previously Presented)	A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive, from a base station, one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a first plurality of reference signals; 
a second plurality of reference signals;

a beam failure recovery type indicator;	
detect, based on at least one of the first plurality of reference signals, at least one beam failure;
after detecting the at least one beam failure, select, based on the beam failure recovery type indicator and a quality of the second plurality of reference signals, a preamble of the one or more random access preambles; and
transmit the selected preamble.

33.	(Previously Presented)	The wireless device of claim 32, wherein the first plurality of reference signals comprises at least one of:
synchronization signal blocks;
demodulation reference signals of a physical broadcast channel; or
channel state information reference signals.

34.	(Previously Presented)	The wireless device of claim 32, wherein the second plurality of reference signals comprises at least one of:
synchronization signal blocks;
demodulation reference signals of a physical broadcast channel; or
channel state information reference signals.

35.	(Previously Presented)	The wireless device of claim 32, wherein the instructions, when executed by the one or more processors, cause the wireless device to transmit the selected preamble by:
transmitting, based on the beam failure recovery type indicator indicating a beam failure recovery type other than a first beam failure recovery type, an indication of a candidate beam.

36.	(Previously Presented)	The wireless device of claim 32, wherein the instructions, when executed by the one or more processors, cause the wireless device to select the preamble by selecting the preamble based on whether the wireless device detects at least one candidate reference signal of the second plurality of reference signals. 

37.	(Previously Presented)	The wireless device of claim 32, wherein the instructions, when executed by the one or more processors, cause the wireless device to detect the at least one beam failure by:
determining that a quality of at least one reference signal of the first plurality of reference signals is below a threshold.

38.	(Currently Amended)	The wireless device of claim 32, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
before selecting the preamble, determine that a quality of at least one reference signal of the second plurality of reference signals is above a threshold.

39.	(Previously Presented)	A base station comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the base station to:
determine a beam failure recovery type for a wireless device;
transmit, to the wireless device, one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a first plurality of reference signals; 
a second plurality of reference signals;
one or more random access preambles; and
a beam failure recovery type indicator; and
receive, from the wireless device, a preamble, wherein the preamble is based on:
the beam failure recovery type indicator; and
a quality of the second plurality of reference signals.

40.	(Previously Presented)	The base station of claim 39, wherein the first plurality of reference signals comprises at least one of:
synchronization signal blocks;
demodulation reference signals of a physical broadcast channel; or


41.	(Previously Presented)	The base station of claim 39, wherein the second plurality of reference signals comprises at least one of:
synchronization signal blocks;
demodulation reference signals of a physical broadcast channel; or
channel state information reference signals.

42.	(Previously Presented)	The base station of claim 39, wherein the instructions, when executed by the one or more processors, cause the base station to receive the preamble by receiving an indication of a candidate beam.

43.	(Previously Presented)	The base station of claim 39, wherein the instructions, when executed by the one or more processors, cause the base station to determine, based on receiving the preamble, whether the wireless device received the beam failure recovery type indicator.

44.	(Previously Presented)	The base station of claim 39, wherein the instructions, when executed by the one or more processors, cause the base station to: 
determine, based on the preamble, at least one beam failure associated with the wireless device; and
determine that a quality of at least one reference signal of the first plurality of reference signals is below a threshold.

45.	(Currently Amended)	The base station of claim 39, wherein the instructions, when executed by the one or more processors, cause the base station to: 
after receiving the preamble, determine that a quality of at least one reference signal of the second plurality of reference signals is above a threshold.

46.	(Previously Presented)	A wireless device comprising:
one or more processors; and

receive, from a base station, one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a plurality of reference signals; and
a beam failure recovery type indicator;
detect, based on at least one of the plurality of reference signals, at least one beam failure;
determine, based on the beam failure recovery type indicator, a type of a beam failure recovery request for the at least one beam failure; and
transmit, via a random access channel resource selected based on the type of the beam failure recovery request, a preamble associated with the beam failure recovery request.

47.	(Previously Presented)	 The wireless device of claim 46, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
select, based on the type of the beam failure recovery request, the random access channel resource from:
a first available random access channel resource; or
a second random access channel resource different from the first available random access channel resource.

48.	(Previously Presented)	 The wireless device of claim 46, wherein: 
the plurality of parameters indicates one or more random access preambles; and
the plurality of reference signals comprises:
a first plurality of reference signals; and
a second plurality of reference signals.

49.	(Previously Presented)	 The wireless device of claim 48, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 

detect the at least one beam failure further based on at least one of the first plurality of reference signals.

50.	(Previously Presented)	 The wireless device of claim 46, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
after detecting the at least one beam failure, select, based on the beam failure recovery type indicator indicating a first beam failure recovery type, a first random access channel resource associated with a first reference signal; and
detect the at least one beam failure further based on the first reference signal.

51.	(Previously Presented)	 The wireless device of claim 46, wherein the instructions, when executed by the one or more processors, cause the wireless device to: 
after detecting the at least one beam failure, select, based on the beam failure recovery type indicator indicating a second beam failure recovery type, a first random access channel resource associated with a first reference signal; and
detect the at least one beam failure further based on a second reference signal associated with a second random access channel resource different from the first random access channel resource.

52.	(Previously Presented)	A base station comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the base station to:
transmit, to a wireless device, one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a plurality of reference signals; and
a beam failure recovery type indicator;
receive, via a random access channel resource selected based on a type of a beam failure recovery request, a preamble associated with the beam failure recovery request, 
transmit, to the wireless device and after receiving the preamble, a response for beam failure recovery.

53.	(Previously Presented)	 The base station of claim 52, wherein: 
the plurality of parameters indicates one or more random access preambles; and
the plurality of reference signals comprises:
a first plurality of reference signals; and
a second plurality of reference signals.

54.	(Previously Presented)	 The base station of claim 53, wherein the preamble is associated with at least one of the second plurality of reference signals, and
wherein at least one beam failure is associated with at least one of the first plurality of reference signals.

55.	(Previously Presented)	 The base station of claim 52, wherein:
the beam failure recovery type indicator indicates a first beam failure recovery type;
the instructions, when executed by the one or more processors, cause the base station to receive the preamble by receiving the preamble via a first random access channel resource associated with a first reference signal; and
at least one beam failure is associated with the first reference signal.

56.	(Previously Presented)	 The base station of claim 52, wherein: 
the beam failure recovery type indicator indicates a second beam failure recovery type;
the instructions, when executed by the one or more processors, cause the base station to receive the preamble by receiving the preamble via a first random access channel resource associated with a first reference signal; and
at least one beam failure is associated with a second reference signal associated with a second random access channel resource different from the first random access channel resource.

Allowable Subject Matter

 	The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method at a wireless device or an apparatus for: receiving one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates: a first plurality of reference signals, a second plurality of reference signals, one or more random access preambles, and a beam failure recovery type indicator; detecting, based on at least one of the first plurality of reference signals, at least one beam failure; after the detecting the at least one beam failure, selecting, based on the beam failure recovery type indicator and a quality of the second plurality of reference signals, a preamble of the one or more random access preambles; and transmitting the selected preamble or a method at a base station or an apparatus for: determining a beam failure recovery type for a wireless device; transmitting one or more messages comprising a plurality of parameters, wherein the plurality of parameters indicates:
a first plurality of reference signals, a second plurality of reference signals, one or more random access preambles, and a beam failure recovery type indicator; and receiving, from the wireless device, a preamble, wherein the preamble is based on: the beam failure recovery type indicator; and a quality of the second plurality of reference signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465